Citation Nr: 0308051	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  95-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for 
epididymitis/orchitis.

2.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran had active service from October 1983 to June 
1985, and from August 1987 to October 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, which denied the veteran's claims for service 
connection for epididymitis/orchitis and dermatitis.  The 
veteran appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

The Board remanded the issues in December 2000.  Review of 
the actions performed by the RO regarding the issue of 
chronic orchitis/epididymitis reveals that the mandate of 
that portion of the remand has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the issue of service 
connection for dermatitis was not fully developed in 
accordance with the Remand.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
issue of service connection for dermatitis.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's chronic groin/testicular pain is referred 
pain from his service-connected low back disability; the 
medical evidence shows no current diagnosis of an underlying 
groin or testicular disability.
CONCLUSION OF LAW

Service connection for a claimed chronic groin/testicular 
disability is not warranted.  38 U.S.C.A. §§1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties to notify and assist have 
been fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his service 
connection claim by various documents, to include the 
November 1994 Statement of the Case (SOC), the December 2000 
Board remand, and a June 2002 Supplemental SOC.  The Board 
notes that the VCAA made no substantive changes in the 
statutory or regulatory criteria that govern service 
connection.  In addition, the SSOC indicated that VA would 
request any pertinent medical records identified by the 
veteran.  The June 2002 SSOC contained the regulations 
implementing VCAA.  The veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the Board notes that it does 
not appear the veteran has indicated the existence of any 
pertinent evidence that is not of record.  He was also 
afforded a VA medical examination in conjunction with his 
claim for service connection for groin/testicular pain in 
March 2001, which included an opinion on the etiology of the 
claimed disability.  The Board finds that the medical 
evidence of record is adequate to adjudicate this claim.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  

While the veteran's service connection claim was initially 
denied by the now defunct "not-well-grounded" standard, as 
it was subsequently denied by the RO on the merits, no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2002).  Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The veteran had active duty from October 1983 to June 1985, 
and from August 1987 to October 1993.  The service medical 
records show that he was treated for probable 
epididymytis/orchitis in August 1993.  Treatment included 
antibiotic therapy.  When seen for follow-up in September 
1993, it was noted that the condition was improving.  The 
veteran's separation examination was negative for any 
abnormal findings relating to a groin or testicular disorder, 
to include epididymitis or orchitis.  Within a few months of 
service, a VA examiner in January 1994 diagnosed inflammation 
of the left testicle.  It was noted that the veteran had a 
history of epididymitis and/or epididymal orchitis that was 
treated by VA.  He concluded that the epididymitis or 
epididymal orchitis might be a chronic finding.  However, 
there is no medical evidence of subsequent treatment for any 
type of testicular disease, to include epididymitis and 
orchitis, since that time.  

The evidence does show that the veteran continues to complain 
that his left testicle is intermittently symptomatic, to 
include pain.  Pursuant to the Board's December 2000 remand, 
a VA genitourinary examination was performed in March 2001.  
Although the examiner reported that the exact nature of the 
pain was of unclear etiology, it was opined that it was as 
likely as not that the veteran's groin/testicular pain was 
secondary to his low back disability.  However, the examiner 
clearly indicated that the pain was not due to a separate and 
distinct chronic groin/testicular disability but rather it 
was pain that was referred to the groin area from the back.  
The examiner further opined that the veteran did not have an 
intrinsic groin or testicular disease or disability.  The 
Board notes that the veteran's service-connected lumbar spine 
disorder is current evaluated at the maximum rating of 60 
percent under 38 C.F.R. § 4.87a, Diagnostic Code 5293, which 
includes pronounced intervertebral disc or radicular 
symptoms, such as radiating pain.  

The Board notes that under the anti-pyramiding provision of 
38 C.F.R. § 4.14, (2002), the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  Here, the veteran's groin and testicular pain 
would only be rated separately from the underlying 
lumbosacral disorder if the pain were found to have no 
duplicative symptomatology with the radicular pain already 
compensated by the veteran's current 60 percent disability 
rating.  The recent VA clinician's opinion clearly indicates 
that there is no underlying groin or testicular disease.  
That is, there is no separate and distinct disability to 
service connect.  

It is the Board 's judgment that the preponderance of the 
evidence shows that the veteran's chronic groin/testicular 
pain is referred pain from his service-connected low back 
disability and that the medical evidence shows no current 
diagnosis of an underlying groin or testicular disability.  
It is pertinent to note that, even if the veteran's 
groin/testicular pain was not part of an already service-
connected condition, it has been held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim. 

As the preponderance of the evidence is against the veteran's 
claim that he has a current underlying groin or testicular 
disability, the benefit of the doubt doctrine is not for 
application and the claim for service connection must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chronic groin/testicular disability is 
denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 



